Honorable D. w. Stakee



~Dear~A&.Stakes:




    oludee ever                         to looalso.




                       brtageot etsaand    iron, wa
                       h~fpq our government:to-,be
                       leoi junk, as that is all-
                      sure tha! 5" oannot be used




         Unttaf~ 'tiefaota stated; yotkaxe advised that
neither the Tesae Prison System, no* +JI~&liar agenoy
of the State, 'hasthe right to sell this property, for
                                                             ‘-._
                                                                    ._
    Honorable D. W. Stakes - Page   2




1
    the simple mason it does not appear to belong to the Statq
    it was sold and paid for many years ago.
               We suggest, however,that '70~oomnwloate wl.h.:
                                                           L.
    ,Hysssrs. Gibbons & Gordon, the purohasers oi said prop@iy,
     and insist upon their Immediatelysglling this propertyito
     oome juuk dealer, so that the same amy~Oome into thi.~brurQir:
1
     of the Government;02, in the altprnativa,they rcrlwi8q     to
     the Sjiateor Texas all right, tit18 and inteqietFhatsQy
     ever in and to the earns.                                ‘;I  .
                                                           :’
          - U these gentlemenpursue .theitret Oo?xrseiu&       \‘\;.
    geated, there Is an end to the matbprj and'iii,@I the eon-    ?j+
    trary, they relfnquirrhthe property tdtbr State;.and your      f’
    will so advide II!;we will then glr? $urth~x.+fif)aa8 .?.o:,
    how to dlaposs,ofthe same.




     .L
    c&m :,r_. (:,,’
         ..-.
    APPRo+.
    AUQ 17..1942                                                         .:
    ffrover Sellers
    FIBBTASSIS~       ..